Citation Nr: 0211321	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
osteoarthritis of the right knee (right knee disability), 
currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for left knee 
disability.

3.  Entitlement to service connection for left ankle 
disability

4.  Entitlement to service connection for right ankle 
disability.

(The veteran's reopened claim of service connection for left 
knee disability, as well as his claim seeking service 
connection for right shoulder disability, will be the subject 
of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, and had subsequent Reserve service, including 
in August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that increased the evaluation 
of his right knee disability to 20 percent, effective 
February 26, 1998; denied his application to reopen a claim 
of service connection for left knee disability, including 
claimed as secondary to his right knee disability; and denied 
service connection for right ankle, left ankle and right 
shoulder disabilities.  The veteran perfected a timely appeal 
of these determinations to the Board.

In a February 2002 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
veteran's claim of service connection for left knee 
disability; the RO thereafter denied the claim on a de novo 
basis.  The Board, however, must initially determine whether 
the veteran presented new and material evidence sufficient to 
reopen his claim of service connection for left knee 
disability because doing so goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
This is true even where, as here, the RO reopened the claim.  
Id. at 1370-71.  Accordingly, the Board has identified this 
issue as indicated on the title page.

The Board is undertaking additional development with respect 
to the veteran's reopened claim of service connection for 
left knee disability, as well as his claim seeking service 
connection for right shoulder disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The residuals of the veteran's right knee disability are 
productive of moderate recurrent subluxation and lateral 
instability; however, the preponderance of the evidence is 
against a finding of severe recurrent subluxation or lateral 
instability.

3.  The veteran's right knee arthritis is manifested by 
impairment other than instability that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's right knee arthritis 
is not shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

4.  In a March 1992 rating decision, the RO denied the 
veteran's claim seeking service connection for left knee 
disability on a direct basis, as well as secondary to his 
service-connected right knee disability; later that same 
month, the RO notified the veteran of the decision and of his 
appellate rights, but he did not appeal the determination 
became final.

5.  Evidence added to the record since the March 1992 rating 
decision that denied the veteran's claim of service 
connection for left knee disability is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

6.  The evidence shows that the veteran's left ankle 
disability is related to a post-service left ankle injury and 
that it is not related to disease or injury in service.

7.  The medical evidence shows that the veteran's left ankle 
disability was neither caused nor aggravated by either his 
nonservice-connected left knee or his service-connected right 
knee disability.

8.  There is no medical evidence showing that the veteran has 
a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of motion due to 
right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) 7104 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 
5259, 5260, 5261 (2001); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).

3.  The RO's unappealed March 1992 decision, which denied 
service connection for left knee disability, on a direct 
basis as well as secondary to the veteran's service-connected 
right knee disability, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1992).

4.  Evidence received since the March 1992 RO rating decision 
is new and material; the claim of entitlement to service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

5.  Left ankle disability was not incurred in or aggravated 
by active service, nor is it due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 101(24), 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

6.  Right ankle disability was not incurred in or aggravated 
by active service, nor is it due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 101(24), 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for right knee 
disability, his application to reopen a claim of service 
connection for left knee disability, and his claim seeking 
service connection for right ankle disability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in May 
1998 and October 2001 to determine the nature and extent of 
his right knee disability, as well as to obtain opinions 
regarding the etiology of his left knee, left ankle and right 
ankle disabilities, to include whether service connection was 
warranted on a secondary basis for any of these conditions.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on these claims.  
In a July 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In fact, in a signed statement, 
dated in August 2001, the veteran indicated that "to the 
best of his knowledge, all relevant information had been 
submitted."

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.  Increased rating for right knee disability

A.  Background

In a December 1971 rating decision, the RO granted service 
connection for right knee chondromalacia and assigned a 
noncompensable evaluation under Diagnostic Code 5257, 
effective October 6, 1971.  In February 1973, the RO 
recharacterized the service-connected disability as post-
operative chondromalacia and subluxation of the right knee 
and patella and increased the evaluation to 10 percent, 
effective October 1, 1972.  The definition of the service-
connected disability and the 10 percent evaluation remained 
in effect when the veteran filed this claim seeking an 
increased rating in February 1998.  

VA outpatient treatment records, dated from August 1994 to 
January 1998, show that the veteran was seen on numerous 
occasions for various right knee complaints.  These records 
reflect that the veteran had subluxation and lateral 
instability, including ligament laxity and a positive drawer 
sign.  The entries also indicate that he had locking, joint 
line tenderness, crepitus and pain during range of motion 
testing.  In addition, these records show that he treated the 
condition with NSAIDs (nonsteroidal anti-inflammatory 
medications).  Further, range of motion studies performed in 
July 1996 and January 1997 both disclosed that he had right 
knee flexion to 120 degrees.  The diagnoses were right knee 
instability, right knee chondromalacia, and degenerative 
changes of the right knee.

In May 1998, the veteran was afforded a formal VA orthopedic 
examination.  At the outset of the report, the examiner 
observed that the veteran had undergone several surgeries to 
treat his right knee disability.  In addition, during the 
examination, the veteran complained of having increasing and 
more frequent pain, especially on weight bearing, prolonged 
standing or walking, and when ascending stairs.  He also 
reported suffering from subluxation, and asserted that his 
right knee disability "appreciably" interfered with his 
daily activities.  

The examination revealed that the veteran had a twelve-inch, 
post-operative, right-knee scar.  In addition, the examiner 
reported that there was no specific tenderness during range 
of motion studies but that the veteran's right knee was 
swollen.  Drawer and McMurray signs were negative.  In 
addition, the examiner indicated that the veteran had a 
"waddling gait" that was "obviously painful."  He also 
reported that the veteran had limitation of motion and 
swelling, but stated that he was unable to estimate the 
extent to which the veteran suffered additional loss of range 
of motion due to pain, explaining that his opinion would be 
purely speculative.  The diagnosis was status post-operative 
chondromalacia with subluxation and osteoarthritis of the 
right knee.

Based on the above evidence, in the August 1998 rating action 
on appeal, the RO recharacterized the disability as post-
operative osteoarthritis of the right knee and increased the 
evaluation to 20 percent under Diagnostic Codes 5010 and 
5257, effective February 26, 1998.  The veteran thereafter 
perfected an appeal, essentially maintaining that the 20 
percent rating did not adequately compensate him for the 
functional and occupational impairment that stemmed from his 
right knee disability.

Further VA outpatient treatment records, dated till September 
1999, show that the veteran continued to receive treatment 
for various right knee complaints.  These entries reflect 
that he used NSAIDs to treat his right knee symptoms.  In 
addition, a January 1998 entry indicates that his knee "gave 
way" due to pain.  Further, a September 1999 record shows 
that a VA examiner described his disability as "genuinely 
severe" degenerative joint disease.

In October 2001, the veteran was afforded another formal VA 
orthopedic examination.  At the outset of the report, the 
physician discussed his review of the veteran's pertinent 
military and post-service medical records, including the 
veteran's several post-service right knee surgeries.  During 
the examination, the veteran complained of having right knee 
pain, instability and swelling.  The veteran stated that the 
knee pain is worsened upon even "normal" walking, and 
"aggravated to an even greater extent" upon ascending 
stairs.

The examination revealed that the veteran walked with a limp 
in which he favored his right knee.  In addition, the 
examiner indicated that the veteran had gross swelling and a 
well-healed, nontender, nine-inch arthrotomy scar.  The 
examination also disclosed that the veteran had slight 
tenderness to pressure over the kneecap onto the right knee 
joint, as well as tenderness in the plica area, with scant 
crepitation.  The veteran was able to extend and lock his 
knee without pain and had flexion to 140 degrees.  He had a 
slight shift medial to lateral, but the physician stated that 
the drawer sign was negative posteriorly and anteriorly.  In 
addition, he exhibited excellent strength against resistance, 
but that a knee bend resulted in increased crepitation and a 
slight increase in discomfort.  The examiner further reported 
that the veteran was able to stand on his tiptoes with no 
increased discomfort to the knee.  

X-ray study revealed extensive findings of grade IV 
chondromalacia patella, significant cartilage loss, a 
subchondral cyst, small amounts of fluid prepatellar bursa, a 
narrowed patellar femoral joint space with anterior 
osteophytes, thin medial femoral condylocartilage, and an 
ill-defined anterior cruciate ligament.  The diagnosis was 
degenerative arthritis, right knee, with chondromalacia.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

In addition, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee might be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  Thereafter, 
in August 1998, the VA General Counsel issued another 
pertinent precedent opinion that may have a bearing on the 
issue on appeal.  In VAOPGCPREC 9-98 (1998), the VA General 
Counsel further explained that, when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating, or, consistent with 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the 
joint), i.e., 10 percent under either Diagnostic Code 5260 or 
5261).  See 63 Fed. Reg. 56703 (1998).  Precedent opinions of 
the VA General Counsel are binding on the Board.  See 38 
U.S.C.A. § 7104(c).  As such, the Board will first evaluate 
the veteran's right knee instability and then consider his 
right knee functional loss and limitation of motion.

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
pursuant to Diagnostic Code 5010, which in turn invokes the 
criteria set forth in Diagnostic Code 5003, essentially 
establishes three methods of evaluating degenerative 
arthritis which is established by X-rays:  (1) when there is 
a compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and (3) 
when there is no limitation of motion.  Generally, when 
documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).

(i)  Right knee subluxation and lateral instability

Under diagnostic code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability that is 
moderate, warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe residual knee impairment.

After a careful review of the lay and medical evidence, the 
Board concludes that there is no basis for an evaluation 
higher than 20 percent under Diagnostic Code 5257 or any 
other code.  In reaching this determination, the Board 
acknowledges that, overall, the veteran's right knee 
disability has been described as severe; however, as will be 
discussed below, that assessment includes both his 
subluxation and lateral instability, as well as his painful 
motion due to his service-connected arthritis, and for which 
a separate 10 percent evaluation is being granted.

The VA outpatient treatment records show that the veteran 
exhibited subluxation and ligamental laxity and that the 
drawer sign was positive and that he was diagnosed as having 
right knee instability.  In addition, a January 1998 
outpatient entry states that the veteran's right knee had 
"given way."  On the May 1998 examination, however, 
although his knee was swollen and he walked with a "waddling 
gait" that was "obviously painful," and was diagnosed as 
having post-operative chondromalacia with subluxation, the 
drawer sign was negative.  

Further, although the October 2001 VA examination report 
reflects that the veteran continued to complain of having 
swelling and instability, the examination disclosed that the 
veteran had only a slight shift medial to lateral; moreover, 
the drawer sign was negative posteriorly and anteriorly.

The Board reiterates that the evidence shows that the veteran 
suffers from chronic right knee pain and corresponding 
functional loss.  Because Diagnostic Code 5257, however, does 
not evaluate a disability based on limitation of motion due 
to pain, the DeLuca factors do not to apply to the evaluation 
of a service-connected knee disability under this diagnostic 
code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As 
such, an increased evaluation under Diagnostic Code 5257 is 
not warranted.

(ii)  Limitation of motion due to arthritis

As discussed above, pursuant to Diagnostic Code 5010, which 
in turn invokes the criteria set forth in Diagnostic Code 
5003, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Codes 5260 and 5261).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Further, as noted above, 38 C.F.R. 
§ 4.59 provides that a disability manifested by actually 
painful motion due to unstable or malaligned joints due to 
healed injury is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

A review of the evidence shows that the veteran's right knee 
arthritis is productive of considerable pain and significant 
functional impairment.  In fact, a VA examiner has 
characterized it in September 1999 as "genuinely severe" 
degenerative joint disease.  As discussed above, however, 
this manifestation of the veteran's service-connected right 
knee disability is evaluated based on limitation of motion 
due to pain.  In this regard, the Board observes that range 
of motion studies conducted on an outpatient basis in July 
1996 and January 1997 both showed that he had flexion to 120 
degrees.  Further, on VA examination in October 2001, the 
veteran was able to flex his right knee to 140 degrees.  As 
such, comparing these findings to "standard" knee flexion 
to 140 degrees, see 38 C.F.R. § 4.71, Plate II, the evidence 
indicates that, overall, no more than slightly limited motion 
due to pain was exhibited.  Thus, even considering that the 
veteran's experiences functional loss due to pain, the 
criteria for a compensable under either Diagnostic Code 5260 
or 5261 clearly are not met.  In light of the objective 
findings, there simply is no showing of disabling pain to 
such an extent as to indicate disability comparable to either 
flexion limited to 45 degrees or extension limited to 10 
degrees, the levels of disability warranting assignment of 
the minimum compensable evaluation under Diagnostic Codes 
5260 and 5261, respectively.  The Board acknowledges, 
however, that as some pain and resulting limited motion is 
shown, a 10 percent evaluation under Diagnostic Code 5010 is 
appropriate.  The assignment of this evaluation is fully 
consistent with the intent of the Rating Schedule to 
recognize painful motion as warranting at least the minimum 
evaluation for the joint.  See 38 C.F.R. § 4.59.  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 205-
7; VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of or of disability comparable to right 
knee ankylosis or impairment of fibula or tibia, evaluation 
under Diagnostic Codes 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 10 percent, a higher 
rating is not warranted.

In sum, notwithstanding the veteran's objectively 
demonstrated painful motion due to his service-connected 
arthritis, which has resulted in his waddling gait and 
significant functional and occupational impairment, a 
separate evaluation in excess of 10 percent is not warranted.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's right knee disability, i.e., 
subluxation and lateral instability versus painful and 
limited motion due to arthritis, result in so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the distinct 
manifestations of the veteran's right knee disability result 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations.  Further, the 
distinct manifestations of the veteran's right knee 
disability have not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Application to reopen claim of service connection for 
left knee disability

In an unappealed December 1971 rating decision, the RO denied 
service connection for the residuals of a meniscectomy of the 
left knee.  Later that same month, the RO notified the 
veteran that service connection for a left knee condition had 
been denied.  Thereafter, in a March 1992 rating decision, 
the RO denied service connection for left knee disability on 
a direct basis, as well as secondary to his service-connected 
right knee disability.  Later that same month, the veteran 
was provided notice of the decision and of his appellate 
rights, but he did not appeal the determination and the 
decision became final.

The pertinent evidence of record at the time of the March 
1992 determination included the service medical records, 
which show that, at service entry, it was noted that he had 
undergone left knee surgery in 1968 and that he exhibited 
slight lateral laxity and a slightly positive drawer sign.  
These records further show that X-ray study of the left knee 
was negative and that the condition was not considered 
disabling.  The service medical records reflect that during 
service the veteran received treatment for left knee 
problems, and at service separation, his left knee was 
reported as abnormal.

The record also included several VA examination reports, 
including one performed in November 1971; that report shows 
that he was diagnosed as having post-meniscectomy syndrome of 
the left knee.  In addition, the record contained VA 
hospitalization reports, including one dated in June 1972 
that reflects that had injured his left knee four years 
earlier.  In addition, a September 1991 VA hospitalization 
report indicated that the veteran underwent left knee 
arthroscopy to treat this disability.  The latter 
hospitalization report states that the veteran's left knee 
disability was productive of chronic pain, popping, swelling 
and spurring, which was documented on an MRI.  Further, VA 
outpatient treatment records reflected that the veteran 
received treatment for left knee problems and was diagnosed 
as having left knee chondromalacia.  

Because the veteran did not submit a Notice of Disagreement 
to the March 1992 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his left knee disability claim in February 1998, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  The amended definition of new 
and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in February 1998.

Evidence associated with the claims file since the March 1992 
rating action includes VA outpatient treatment records, dated 
from August 1994 to September 1999; VA examination reports, 
dated in November 1994, May 1998 and October 2001; a January 
2001 private medical report; and numerous statements and 
written argument submitted by or on behalf of the veteran.  

In support of his application to reopen, the veteran 
essentially argues that the injury that resulted in his 
chronic right knee impairment, and for which service 
connection was in 1971, as caused or aggravated his left knee 
condition because in the fall he sustained trauma to both 
knees.  Alternatively, the veteran cites the decision of the 
United States Court of Veterans Appeals (now known as United 
States Court of Appeals for Veterans Claims) (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) for the 
proposition that service connection is warranted if a 
secondary condition, i.e., his left knee disability, is 
caused or aggravated by a service-connected disability, i.e., 
his right knee disability.

Of particular significance is the medical opinion offered by 
Dr. W. Thomas Rowe in a private January 2001 report.  The 
Board agrees with the RO that this report constitutes new and 
material evidence because it contains Dr. Rowe's opinion 
linking the veteran's current left knee disability to his 
period of military service.  In addition, the other 
additional medical records cited above present the veteran's 
left knee disability in substantially greater detail than the 
evidence that was of record at the time of the March 1992 
rating decision.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for left knee disability.  Having determined that 
new and material evidence has been added to the record, the 
veteran's claim of service connection for this condition is 
reopened.

V.  Service connection for left ankle and right ankle 
disabilities

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110; 38 
C.F.R. § 3.6.  Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R.  § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Left ankle disability

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran suffers from left ankle disability, and in light 
of the veteran's contentions, the Board will discuss the 
evidence that relates to whether the disability is related to 
disease or injury that took place during either the veteran's 
military service or to his service-connected right knee 
disability and/or his nonservice-connected left knee 
disability.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The service medical records are negative for any complaint or 
treatment of left ankle problems, and indeed, the veteran 
does not contend otherwise.  Instead, he argues that service 
connection is warranted for left ankle disability on the 
basis that the condition is secondary to his service-
connected right knee disability, as well as his left knee 
disability, for which he is separately asserting service 
connection.

The evidence shows that the veteran sustained a left ankle 
injury in 1990 and underwent surgery to treat this condition 
in September 1991 at the Surgical Center of Greensboro.  VA 
treatment records show that since that time the veteran has 
been seen on numerous occasions for various complaints 
related to this condition and has been diagnosed as having 
left ankle arthritis.

As discussed above, in October 2001 the veteran was afforded 
a formal VA orthopedic examination.  At the outset of the 
report, the physician discussed his review of the veteran's 
pertinent military and post-service medical records, 
including those related to his right and left knee 
conditions.  His physical of the veteran revealed that he had 
limitation of left ankle motion.  Further, X-ray study 
disclosed some degenerative changes of the left ankle joint.  

With respect to the etiology of the veteran's left ankle 
disability, the physician opined that the veteran's left 
ankle disability was not directly or "approximately" 
related to his service-connected right knee disability.  In 
support of this conclusion, the examiner explained that the 
veteran's knee disabilities had long preceded his 1990 left 
ankle injury, in which he suffered a contusion and fracture 
and which required surgery, and which, as noted above, was 
performed the following year.  The physician added that the 
had had no left ankle problem prior to that 1990 injury and 
observed that, during the examination, the veteran did not 
thrust additional weight on his left ankle to compensate for 
his right knee disability.  Indeed, he pointed out that, if 
anything, the veteran, the veteran placed additional weight 
on his right ankle, which as will be discussed below, is 
normal.  In light of the foregoing, the physician commented, 
"all the findings of the [left] ankle disability are due to 
his described nonservice-connected injury of the left ankle 
as opposed to being derived from the knees."  As such, the 
Board notes that the physician ruled out a relationship 
between the veteran's left ankle and his service-connected 
right knee disability as well as his nonservice-connected 
left knee disability.

Further, there is no medical evidence of record relating any 
current left ankle disability to his service-connected right 
knee disability, his nonservice-connected left knee 
disability, or to service or any disease or injury origin.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran's left ankle disability is related 
to service or to any incident of service origin, to include 
his service-connected right knee disability as well as to his 
left knee disability, for which, as noted above, he is 
separating seeking service connection.  In this regard, the 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, there is no basis upon which to 
establish service connection for left ankle disability.

B.  Right ankle disability

As with his left ankle disability, the service medical 
records are negative for any complaint or treatment of right 
ankle problems, and indeed, the veteran does not contend 
otherwise.  Instead, he argues that service connection is 
warranted for right ankle disability on the basis that the 
condition is secondary to his service-connected right knee 
disability, as well as his left knee disability, for which he 
is separately asserting service connection.

The post-service medical records show that the veteran has 
received substantial treatment, including surgery, for a left 
ankle disability.  The medical records, though, do not show 
that the veteran has been diagnosed as having a right ankle 
disability.  However, to afford the veteran every 
consideration, and to assist him in the development of this 
appeal, pursuant to VA's duty to assist, in October 2001 he 
was afforded a formal VA examination to determine whether he 
had a right ankle disability, and if so, whether it was 
related to service or to a service-connected disability.

The physician who performed the October 2001 VA orthopedic 
examination carefully reviewed the veteran's pertinent 
medical history, pointing out that he had received treatment 
following a 1990 injury to his left ankle.  Physical 
examination of the right ankle revealed that it was normal in 
appearance with no tenderness or swelling over the Achilles 
or the forefoot, with good range of motion.  His right ankle 
strength was unimpaired and the examiner described the joint 
as normal.  In fact, the diagnosis was normal examination, 
right ankle.

In light of the foregoing, the Board but must deny this claim 
because of the absence of any competent medical evidence 
showing that the veteran has right ankle disability, the 
condition for which he seeks service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, 
the Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for right ankle disability.



ORDER

An increased rating for right knee instability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee arthritis is granted.

As new and material evidence has been presented, the 
veteran's claim of service connection for left knee 
disability, asserted on a direct basis as well as secondary 
to his right knee disability, is reopened; the appeal is 
granted to this extent only.

Service connection for left ankle disability is denied.

Service connection for right ankle disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

